United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1904
                                    ___________

Tomas Rodriguez, Jr.,                    *
                                         *
                   Appellant,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
United States of America,                *      [UNPUBLISHED]
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: October 19, 2005
                                  Filed: October 27, 2005
                                   ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Thomas Rodriguez, Jr., appeals the district court’s* judgment denying
Rodriguez's 28 U.S.C. § 2255 motion to vacate his sentence. The sole issue presented
is whether United States v. Booker, 125 S. Ct. 738 (2005), is retroactively applicable
to final convictions on collateral review. This issue has been resolved adversely to
Rodriguez in Never Misses A Shot v. United States, 413 F.3d 781, 783-84 (8th Cir.
2005) (per curiam), and his section 2255 motion is foreclosed. We affirm the district
court. See 8th Cir. R. 47B.

      *
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.